Citation Nr: 1210585	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-19 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle injury.

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1972 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, on brokerage for the RO in Louisville, Kentucky.  Jurisdiction of the Veteran's claims folder has since been transferred to the RO in Roanoke, Virginia.

The appellant requested a Travel Board hearing before a Veterans Law Judge. The appellant was scheduled for a hearing in January 2012.  However, the appellant did not appear for the hearing.  Consequently, the hearing request is deemed to be withdrawn and the Board may proceed to adjudicate this appeal.

The issue of entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible lay evidence of record demonstrates that the appellant's tinnitus is related to active duty.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a bilateral hearing loss disability for VA purposes.

3.  The evidence of record reflects that overall the appellant's right ankle disability is characterized by pain with motion, but no limitation of motion.   

4.  The evidence of record reflects that overall the appellant's left ankle disability is characterized by pain with motion, but no limitation of motion.   


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  Bilateral hearing loss disability was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for an initial rating in excess of 10 percent for residuals of a right ankle injury have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5099-5014 (2011).

4.  The criteria for an initial rating in excess of 10 percent for residuals of a left ankle injury have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5099-5014 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

As to the claim of entitlement to service connection for tinnitus, that claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims for entitlement to service connection for bilateral hearing loss and entitlement to initial evaluations in excess of 10 percent for right and left ankle disabilities.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

In regard to the appellant's hearing loss claim, prior to initial adjudication of the appellant's claim, a letter dated in May 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

In regard to the appellant's other claims, the appellant is appealing the initial rating assignment as to residuals of right and left ankle injuries.  In this regard, because the December 2007 rating decision granted the appellant's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned in the December 2007 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the appellant's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The April 2009 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under the diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA treatment records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a June 2007 audiology examination to obtain an opinion as to whether any hearing loss disability found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In regard to the appellant's increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant with appropriate VA examinations in June 2007 and July 2011.  The examinations are adequate because they are based on a thorough examination, a description of the appellant's pertinent medical history consistent with that contained in the claims folder, and appropriate diagnostic tests, to include x-rays.  The June 2007 VA examiner also reviewed the appellant's claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection Claims

Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as tinnitus and hearing loss, as organic diseases of the nervous system, if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Tinnitus

The appellant contends that he incurred tinnitus during active duty as a result of noise exposure, and has had it ever since separation.  Based on a thorough review of the record, the Board finds that the evidence demonstrates that the appellant incurred tinnitus during active duty.

The June 2007 VA examiner noted that the appellant reported constant bilateral tinnitus.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Ringing in the ears is a symptom capable of lay observation.  Consequently, the evidence reflects that the appellant has a current tinnitus disability, satisfying the first element of a service connection claim.

The appellant was evaluated at a VA audiological examination in June 2007.  The appellant reported that he trained and worked as a pneudraulic systems technician for seven years while in the Air Force.  He reported that his job entailed repair and maintenance of all hydraulic, pneumatic, and fuel systems on all types of aircraft.  He reported that he worked 90 percent of the time directly on the flight line which exposed him to aircraft engine noise.  He also reported being exposed to the noise from portable hydraulic units and turbine power units.  He stated that hearing protection was utilized at all times.  As a civilian, the appellant worked as a pipefitter at the Newport Ship Builders for four years after separating from the military.  He reported a significant amount of noise exposure from building and repairing metal ships.  He reported that hearing protection was always utilized.  He then spent two years working at the Naval Aviation Depot and denied any noise exposure at that job.  He reported that he spent that past 20 years working in the construction business as a drywall finisher.   

The Board finds the appellant's report that he was exposed to loud noise in service to be credible.  A March 1977 Hearing Conservation Data report reflects that the appellant was a pneudraulic repairman who had been exposed to jet engine noise for the past four years.  

The June 2007 VA examination report reflects that the appellant reported that he had ringing in his ears that had been present since the military.  He recalled receiving a hearing test prior to his employment at Newport Ship builders (his first job out of the Air Force) and commenting that he would do better on the test if he did not have so much ringing in his ears.  

The June 2007 VA examiner found that the appellant's current tinnitus was not caused by or a result of noise exposure in the military.  The VA examiner stated that there was no documentation of tinnitus in the service treatment records or in the years immediately following military service.  Therefore, without further evidence to the contrary, the VA examiner opined that the current tinnitus was not caused by or a result of noise exposure in the service.  

The Board finds that the June 2007 VA examiner's rationale is inadequate.  The VA examiner based her opinion solely on the absence of records of tinnitus in the military or in the years immediately following service and did not consider the appellant's report that he had experienced tinnitus since service.  For the reasons discussed below, the Board finds the appellant's assertion that he has had tinnitus since service to be credible.  As the VA examiner did not consider the appellant's competent and credible statement that he has had tinnitus since service, the opinion was based on an inaccurate factual background.  As such, this opinion is inadequate and not probative.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on the service medical records to provide a negative opinion).  

The appellant's January 2007 claim indicates that the appellant reported that his tinnitus disability began in 1978, while he was in service.  The appellant's service treatment records do not indicate that the appellant had any complaints of, or treatment for, tinnitus during service.  No hearing problems were noted at the appellant's enlistment examination dated in December 1971.  The appellant's March 1980 discharge examination report also fails to indicate that the appellant had tinnitus.

As noted above, if there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage, 10 Vet. App. at 495-498.

The Board observes that the appellant is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing tinnitus during or since service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The appellant reported that his tinnitus began in service in his January 2007 claim.  He also reported that his tinnitus began in service at the June 2007 VA examination.  While the Board acknowledges the absence of medical evidence directly supporting his assertions of tinnitus during service or during the intervening years following service, this does not in and of itself render his statements incredible; rather, such absence is for consideration in determining his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Significantly, there is no evidence of record contradicting the appellant's statements that the tinnitus began in service.  Consequently, the Board finds the appellant's statement that he has had tinnitus since service to be credible.   

In sum, the Board finds that the appellant is competent to report that he has had tinnitus since service.  The Board also finds the appellant's assertion to be credible.  Although the June 2007 VA examiner found that the appellant's tinnitus was not related to service, the examiner did not address the appellant's competent and credible statements that he has had tinnitus since service, and the opinion is thus inadequate.  Resolving the benefit of the doubt in the appellant's favor, the Board finds that entitlement to service connection for tinnitus is warranted.

Hearing Loss

The appellant asserts that he has bilateral hearing loss that was caused by his exposure to loud noise while on active duty.  In his January 2007 claim, the appellant asserts that he was routinely exposed to high levels of noise while working on the flight line in service.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The appellant was evaluated in a VA audiological examination in June 2007.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
5
25
LEFT
5
0
10
20
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The VA examiner found that the appellant had normal hearing in the right ear and a mild sensorineural notch at 4000K in the left ear.  The results do not indicate that the appellant had an auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz of 40 decibels or greater.  There is also no indication that the appellant had thresholds for at least three of the frequencies of 26 decibels or greater or speech recognition scores of less than 94 percent.  Consequently, pursuant to 38 C.F.R. § 3.385, the appellant does not have a hearing loss disability in either ear for VA purposes.  

The appellant contends that he has impaired hearing.  Although a person may be competent to report symptoms of a disability that are subject to lay observation, the appellant is not competent to report that he has a diagnosis of bilateral hearing loss for VA purposes.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As discussed above, impaired hearing for purposes of applying the laws administered by VA is precisely defined in 38 C.F.R. § 3.385 based on audiometric testing.

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the appellant's assertions, the record contains no evidence of a diagnosis of a bilateral hearing loss disability, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of a hearing loss disability in either ear, service connection is not warranted in this matter.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for bilateral hearing loss.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.  Higher Initial Rating Claims

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

The appellant is currently assigned a 10 percent disability rating for his service-connected residuals of left and right ankle injuries.  The appellant is currently evaluated under Diagnostic Code 5099-5014, an analogous code for when a disability is not specifically listed in the rating schedule. 

An analogous Diagnostic Code is 'built up,' meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be '99.'  38 C.F.R. § 4.27.  Diagnostic Code 5014 provides that osteomalacia will be rated on limitation of motion of affected part, as degenerative arthritis.

Diagnostic Code 5003 specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee and ankle. 38 C.F.R. § 4.45(f).

Diagnostic Code 5271 addresses the criteria to evaluate limitation of motion of the ankle.  Under this diagnostic code, a 10 percent disability rating is warranted for moderate limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  In order for the appellant to receive the next higher evaluation of 20 percent under Diagnostic Code 5271, the evidence must show that his ankle disability is manifested by marked limitation of motion.

The words 'moderate' or 'marked' are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as 'moderate' or 'marked' by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Normal or full range of motion for the ankle is dorsiflexion (extension) from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Analysis

Right Ankle

The appellant's right ankle was evaluated at the June 2007 VA examination.  On physical examination, the appellant had a normal gait.  There was no evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone.  There was no inflammatory arthritis or joint ankylosis.  The appellant's right ankle had tenderness and stiffness.  There was no ankle instability or tendon abnormality.  The right ankle had dorsiflexion of 0 to 20 degrees.  Pain began and ended at 20 degrees.  There was no additional loss of motion on repetitive use of the right ankle due to pain, fatigue, weakness, or lack of endurance.  The appellant had right plantar flexion of 0 to 45 degrees.  The range of motion measurements were essentially equivalent and reproducible on repeat testing times three without functional loss.  The appellant had ankle dorsiflexion and plantar flexion of 5/5.  

The appellant reported that he did not use assistive aids for walking.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  There was no functional limitation on standing or walking.  There was no deformity, giving way, or instability.  The appellant reported having pain and stiffness in his ankles.  There was no weakness.   A June 2007 X-ray report indicates that both ankles were intact and well positioned.  There was no evidence of fracture or dislocation.  

An August 2007 VA treatment record indicates that the appellant reported having arthritic pain in his ankles which was stable and tolerable.  

A July 2011 VA examination report indicates that the appellant reported weakness, stiffness, giving way, lack of endurance, fatigability, tenderness and pain in his right ankle.  He indicated that he did not experience swelling, heat, redness, deformity, drainage, effusion, subluxation or dislocation.  He reported experiencing flare-ups as often as 7 times per week for 2 hours with a severity level of 10.  The flare-ups were precipitated by physical activity.  It was alleviated by rest and spontaneously.  During flare-ups the appellant reported that he experiences difficulty standing for an extended period of time and difficulty walking.  He reported that he was not receiving any treatment for the condition and had never been hospitalized for the condition.  He stated that his condition had not resulted in any incapacitation in the past 12 months.  

On physical examination, the appellant walked with a normal gait.  Walking was steady.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  He did not require any assistive device for ambulation.  There was tenderness on the right ankle.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heart, deformity, guarding of movement, malalignment or drainage.  There was no subluxation.  There was no ankylosis.

The right ankle had dorsiflexion of 20 degrees with pain at 20 degrees.  Repetitive range of motion was possible with no additional degree of limitation.  The right ankle had plantar flexion of 0 to 45 degrees.  On the right, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

A July 2011 X-ray report of the right ankle reflects that there were no acute fracture, dislocation, or destructive bony lesions identified.  Soft tissues were in normal limits.  The impression was a negative right ankle.

After a review of the record, the Board finds that an assignment of an initial rating in excess of 10 percent for residuals of a right ankle injury is not warranted at any time during the rating period on appeal.  The appellant's right ankle had dorsiflexion of 20 degrees at the June 2007 and July 2011 VA examinations.  He also had plantar flexion of 0 to 45 degrees at both VA examinations.  As noted above, dorsiflexion of 20 degrees and plantar flexion of 45 degrees is a normal range of motion.  Thus, the evidence does not indicate that the appellant has had marked limitation of motion of the right ankle during the rating period on appeal.  

In Deluca v. Brown, 8 Vet. App. 202 (1995), the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use of the ankle at either examination.  The July 2011 VA examiner stated that a residual of the right ankle injury was difficulty standing for an extended period of time.  As the appellant's right ankle is already rated at 10 percent for painful motion, the Board finds that the appellant does not have additional functional impairment warranting a higher rating.   Consequently, the Board finds that a rating in excess of 10 percent is not warranted for limitation of motion under Diagnostic Code 5271.  

Additionally, the medical evidence contains no findings of right ankle ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A review of the medical records indicates that the appellant could perform range of motion testing of the disabled joint.  Such evidence establishes that ankylosis is not present and there is no other medical evidence that contains a finding of right ankle ankylosis.  Thus, the assignment of a higher disability evaluation for the appellant's right ankle disability under Diagnostic Code 5270 (ankle ankylosis) is not warranted. 

There is no evidence the appellant has ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or a history of astragalectomy.  Consequently, a higher rating is not warranted under Diagnostic Codes 5272, 5273, and 5274, respectively.  

In sum, the Board finds that the evidence does not reflect that the appellant is entitled to an initial rating in excess of 10 percent for his service-connected right ankle disability.  The appellant has reported symptoms of pain.  See August 2007 VA treatment record, June 2007 and July 2011 VA examination reports.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  There is no evidence that the appellant's right ankle had any limitation of motion, including due to pain.  The appellant currently has a 10 percent rating for his service-connected right ankle disability due to pain on motion.  Consequently, the Board finds that the evidence is against an initial rating in excess of 10 percent for the appellant's service-connected right ankle disability. 

Left Ankle

The June 2007 VA examination report reflects that on physical examination, the appellant's left ankle did not have instability, tendon abnormality or angulation.  The ankle had dorsiflexion of 0 to 20 degrees with pain beginning and ending at 20 degrees.  There was no additional loss of motion on repetitive use of the ankle due to pain, fatigue, weakness, or lack of endurance. There was left plantar flexion of 0 to 45 degrees.  There was no additional loss of motion on repetitive use of the joint due to pain, fatigue, weakness or lack of endurance.  Range of motion measurements were essentially equivalent and reproducible on repeat testing times three without functional loss.

No assistive aids were needed for walking and the appellant did not have any functional limitations on standing or walking.  There was no deformity, giving way, or instability.  The appellant reported pain and stiffness in his left ankle.  There was no weakness, episodes of dislocation or subluxation, locking episodes, or effusion.  

The July 2011 VA examination report reflects that the appellant reported symptoms of weakness, giving way, lack of endurance, fatigability, tenderness and pain.  He indicated that he did not experience stiffness, swelling, heat, redness, locking, deformity, drainage, effusion, subluxation or dislocation.  He reported experiencing flare-ups as often as 7 times per week for 2 hours with a scale of 10 (on a scale of 1 to 10 with 10 being the worst).  The appellant reported difficulty standing for an extended period of time during flare-ups.  The appellant reported that he was never hospitalized for his condition and that he was not receiving any treatment for the condition.  

On physical examination, the appellant's left ankle had tenderness.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There was no subluxation.  There was no ankylosis.  

Range of motion testing revealed dorsiflexion of the left ankle of 20 degrees with pain at 20 degrees.  There was no additional degree of limitation with repetitive motion.  The left ankle had plantar flexion of 45 degrees with no additional degree of limitation with repetitive motion.  The left ankle was not additionally limited by pain, fatigue, lack of endurance or incoordination after repetitive use.

The July 2011 X-ray report of the left ankle reflects that there were no acute fracture, dislocation, or destructive bony lesions identified.  Soft tissues were in normal limits.  The impression was a negative left ankle.

After a review of the record, the Board finds that an assignment of a rating in excess of 10 percent for residuals of a left ankle injury is not warranted at any time during the rating period on appeal.  The appellant's left ankle had dorsiflexion of 20 degrees at the June 2007 and July 2011 VA examinations.  He also had left plantar flexion of 0 to 45 degrees at both VA examinations.  As noted above, dorsiflexion of 20 degrees and plantar flexion of 45 degrees is a normal range of motion.  Thus, the evidence does not indicate that the appellant has marked limitation of motion of the left ankle during the rating period on appeal.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use at either examination.  

As noted above, VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use at either examination.  The July 2011 VA examiner stated that a residual of the left ankle injury was difficulty standing for an extended period of time.  As the appellant's left ankle is already rated at 10 percent for painful motion, the Board finds that the appellant does not have additional functional impairment warranting a higher rating.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted for limitation of motion under Diagnostic Code 5271.  

Additionally, the medical evidence contains no findings of left ankle ankylosis.  A review of the medical records indicates that the appellant could perform range of motion testing of the disabled joint.  Such evidence establishes that ankylosis is not present and there is no other medical evidence that contains a finding of left ankle ankylosis.  Thus, the assignment of a higher disability evaluation for the appellant's left ankle disability under Diagnostic Code 5270 (ankle ankylosis) is not warranted. 

There is no evidence the appellant has ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or a history of astragalectomy.  Consequently, a higher rating is not warranted under Diagnostic Codes 5272, 5273, and 5274, respectively.  

In sum, the Board finds that the evidence does not reflect that the appellant is entitled to an initial rating in excess of 10 percent for his service-connected left ankle disability.  The appellant has reported symptoms of pain.  See August 2007 VA treatment record, June 2007 and July 2011 VA examination reports.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  There is no evidence that the appellant's left ankle had any limitation of motion, including due to pain.  The appellant currently has a 10 percent rating for his service-connected left ankle disability due to pain on motion.  Consequently, the Board finds that the evidence is against an initial rating in excess of 10 percent for the appellant's service-connected left ankle disability. 

Other Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right and left ankle disabilities is inadequate.  A comparison between the level of severity and symptomatology of the appellant's right and left ankle disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the appellant has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent for residuals of a right ankle injury is denied.

Entitlement to an initial evaluation in excess of 10 percent for residuals of a left ankle injury is denied.


REMAND

The appellant contends that he is entitled to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.  The appellant was afforded VA spine examinations in June 2007 and July 2011.  The July 2011 VA examination report reflects that the appellant reported "having bladder problems in relation to the spine condition."  He indicated that he urinated 8 times a day at intervals of 1.5 hours.  He reported that he had urinary frequency of 4 times at night at intervals of 1.5 hours.  He also reported urinary urgency.  The July 2011 VA examination report indicates that the appellant may have urinary problems attributable to his service-connected lumbar spine disability.  

Under Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, objective neurologic abnormalities, such as bowel or bladder impairment, should be evaluated separately from orthopedic abnormalities attributable to a service-connected spine disorder.  See 38 C.F.R. § 4.71a (2011).  In this case, the July 2011 VA examination report does not provide enough information for rating purposes.  Although the July 2011 VA examiner conducted a neurological examination, the VA examiner did not address whether the appellant's reported bladder problems were related to his service-connected degenerative disc disease of the lumbar spine.  Consequently, the July 2011 VA examination is inadequate.   Therefore, to obtain sufficient information to properly evaluate both the orthopedic and neurological manifestations of the appellant's service-connected lumbar spine disability, the Board finds that a more comprehensive examination (with detailed findings responsive to the applicable rating criteria), is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the VA treatment records in the file only date to October 2008.  A September 2008 VA treatment record indicates the appellant did not have incontinence of the bowel or bladder.  As the July 2011 VA examination report indicates the appellant's symptoms may have worsened, the appellant's more recent VA treatment records are pertinent to the claim.  Consequently, the Board requests the appellant's complete VA treatment records from October 2008 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from October 2008 to present.  If no records are available, the claims folder must indicate this fact.

2.  Following the completion of step one above and after any records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine the nature and severity of his service-connected degenerative disc disease of the lumbar spine.

The VA examiner should specifically address whether it is at least as likely as not that the appellant has a bladder problem that is related to his service-connected degenerative disc disease of the lumbar spine.  If the VA examiner determines that the appellant has a bladder problem that is related to his lumbar spine disability, the VA examiner should conduct any tests necessary and describe the nature and severity of the disability.

The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies, including radiological testing, should be conducted.

All pertinent orthopedic and neurological pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should discuss any associated limitation of forward flexion of the thoracolumbar spine, ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.

The examiner should also discuss whether the appellant's low back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder. If feasible, this determination should be expressed in terms of the degree of additional range of motion lost. The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the appellant uses his low back repeatedly over a period of time.

A complete rationale for all opinions expressed must be provided.

3. Thereafter, readjudicate the issue on appeal of entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


